ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment filed on July 21, 2021 has placed the application in condition for allowance.  Claims 1-5 and 8 are allowed and claims 6, 7, and 9-19 are cancelled.
	The claimed invention introduces a document transmission and reporting system.  A document can be broadcasted to a plurality of transmission destination in terms of a scanner recipient, an email recipient, and a facsimile recipient.  A transmission results table compiling device compiles information of a transmission results table which includes the transmission destination information representing the plurality of transmission destinations where transmission of the image information has been performed by the broadcast transmission processing, as the transmission report information.  Then a determination is made regarding whether to transmit a transmission results table to each transmission destination, or to store the transmission results table accordingly based on the transmission destination in preparation for a viewing request.  An annunciation device annunciates storage information representing a storage location of the transmission report information in the storage device, to the transmission destination. Application No. 16/363,079 IJuly 21, 2021Reply to the Office Action dated April 28, 2021Page 3 of 6n response to a viewing request from the transmission destination regarding annunciation of the storage information, notification is performed 
The cited references do not teach that a transmission results table compiling device compiles information of a transmission results table which includes the transmission destination information representing the plurality of transmission destinations where transmission of the image information has been performed by the broadcast transmission processing, as the transmission report information and an annunciation device annunciates storage information representing a storage location of the transmission report information in the storage device, to the transmission destination so that iApplication No. 16/363,079July 21, 2021Reply to the Office Action dated April 28, 2021Page 3 of 6n response to a viewing request from the transmission destination regarding annunciation of the storage information, notification is performed by transmitting the transmission report information stored in the storage device to the transmission destination that has made the viewing request.
The specific claim language incorporating subject matters that are allowable when combined with the rest limitations in the independent claim 1 includes: “wherein the transmission report notification device includes: a transmission results table compiling device that compiles information of a transmission results table, which includes the transmission destination information representing the plurality of transmission destinations where transmission of the image information has been performed by the broadcast transmission processing, as the transmission report information, a storage device that stores the transmission report information, and an annunciation device that annunciates storage information representing a storage location of the transmission report information in the storage device, to the transmission 
The remaining dependent claims 2-5 and 8 are allowed due to their corresponding dependencies to the independent claim 1.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


    /Fan Zhang/
								    Patent Examiner, Art Unit 2674